Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, new references Aisaka and Gulati are applied below based on the amendment. Previous rejections under 35 USC §112f have been overcome by amendment and accordingly withdrawn. A rejection under 35 USC 112(b) is included below.
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundahl et al. (U.S. Pat. 6,456,016) in view of Aisaka et al. (U.S. App. 2013/0141351) and Gulati et al. (U.S. App. 2016/0054788).
In regard to claim 1, Sundahl teaches an image display device (see Abstract OLED display) comprising: processing circuitry configured to acquire use aspect information regarding an equipment use aspect (see Figs. 4 and 5 and Col. 2, Lines 64-Col. 3 Ln-20 obtaining usage hours, Col. 3, Ln-58-60 processor); set a parameter related to processing or operation executed at a time of image display based acquired use aspect information and cause an image display operation to be executed in an early period mode (see Fig. 4, brightness profile for cusp C is 250 hours); determine a mode change timing ( broadest reasonable interpretation includes an instance effectuating a mode change see Fig. 4, reset  profile to apply driving current for cusp D at about 300 hours); and in response to determining that it is the mode change timing, resets the parameter related to the processing or operation executed at the time of image display and cause the image display operation to be executed in a later period mode (see Fig. 4, reset  profile to apply driving current for cusp D at about 300 hours).
Sundahl is not relied upon to teach wherein the processing circuitry is further configured to determine the mode change timing based on one of a first value detected by a first sensor and a second value detected by a second sensor, the second sensor being different from the first sensor, and reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor.
However, Aisaka teaches wherein the processing circuitry is further configured to determine the mode change timing based on one of a first value detected by a first sensor  (see Para. 27 temperature sensor) and a second value detected by a second sensor(see Para. 28 illuminance ambient sensor), the second sensor being different from the first sensor, and reset the parameter (see Para. 44-45 reset ambient).

Sundahl and Aisaka are not relied upon to teach reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor.
As discussed above, Aisaka does teach the concept of resetting to a parameter value for a display from a sensor (see Para. 44-45).
However, Gulati teaches reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor (see at least Abstract, and Figs. 4 and 5 selective operation through selecting one temperature sensor over another and using that sensor value so as to also reset based on the workflow loop to obtain the reading).
It would have been obvious to a person of ordinary skill in the art to modify the display of Sundahl and Aisaka with the sensor selection of Gulati to have a safe operating envelope (see Para. 5). In addition, Examiner further notes Sundadhl as modified by Aisaka discloses the base product/process of changing display brightness using two different sensors while Gulati discloses the known technique to change the 
In regard to claim 11, Sundahl teaches an image display method (see Fig. 6) comprising: acquiring use aspect information regarding an equipment use aspect (see Fig. 6, Item 222 age based driving); setting a parameter related to processing (see Figs. 4 and 5 and Col. 2, Lines 64-Col. 3 Ln-20 obtaining usage hours) or operation executed at a time of image display based on the acquired use aspect information and causing image display operation to be executed in an early period mode (see Fig. 4, brightness profile for cusp C is 250 hours); determining the mode change timing; and in response to determining the mode change timing (see Fig. 5, Item 218 drive software executes method of incrementing age of display and adjusting corresponding drive current), resetting the parameter related to the processing or operation executed at the time of image display and causing the image display operation to be executed in a later period mode (see Fig. 4, reset profile to apply driving current for cusp D at about 300 hours).
Sundahl is not relied upon to teach wherein the processing circuitry is further configured to determine the mode change timing based on one of a first value detected by a first sensor and a second value detected by a second sensor, the second sensor being different from the first sensor, and reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor.
wherein the processing circuitry is further configured to determine the mode change timing based on one of a first value detected by a first sensor  (see Para. 27 temperature sensor) and a second value detected by a second sensor (see Para. 28 illuminance ambient sensor), the second sensor being different from the first sensor, and reset the parameter  (see Para. 44-45 reset ambient).
It would have been obvious to a person of ordinary skill in the art to modify the display of Sundahl with the sensors of Aisaka for reduced power consumption (see Para. 4).
Sundahl and Aisaka are not relied upon to teach reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor.
As discussed above, Aisaka does teach the concept of resetting to a parameter value for a display from a sensor (see Para. 44-45).
However, Gulati teaches reset the parameter to a first parameter value when the mode change timing is determined based on the first value detected by the first sensor, and reset the parameter to a second parameter value different from the first parameter value when the mode change timing is determined based on the second value detected by the second sensor (see at least Abstract, and Figs. 4 and 5 selective operation through selecting one temperature sensor over another and using that sensor value so as to also reset based on the workflow loop to obtain the reading).


Regarding claim 2, Sundahl in view of Aisaka and Gulati teaches all the limitations of claim 1. Sundahl further teaches wherein the processing circuitry is further configured to perform a parameter setting to set an operating state in the later period mode suitable for extending equipment lifetime (see Fig. 6 and Abstract increased lifetime of display by driving via constant luminance).
Regarding claim 3, Sundahl in view of Aisaka and Gulati teaches all the limitations of claim 1. Sundahl further teaches wherein the processing circuitry is further configured to perform in the later period mode, a parameter resetting a plurality of times (see Fig. 6, feedback loop to adjust driving based on age of display).
Sundahl is not relied upon to teach resetting the parameter.
However, Aisaka teaches resetting the parameter (see Para. 44-45).
It would have been obvious to a person of ordinary skill in the art to modify the display of Sundahl with the sensors of Aisaka for reduced power consumption (see Para. 4).

Regarding claim 4, Sundahl in view of Aisaka and Gulati teaches all the limitations of claim 1. Sundahl further teaches wherein the processing circuitry is further configured to use cumulative operation hours for determination of the mode change timing (see Fig. 6, feedback loop to adjust driving based on age of display).
Regarding claim 7, Sundahl in view of Aisaka and Gulati teaches all the limitations of claim 1. Sundahl further teaches processing circuitry is further configured to use user operation log data 
Regarding claim 9, Sundahl in view of Aisaka and Gulati teaches all the limitations of claim 1. Sundahl further teaches wherein the use aspect information acquired by the processing cirucitry includes information of a period of equipment use (see Fig. 6, feedback loop to adjust driving based on age of display).
Regarding claim 10, Sundahl in view of Aisaka and Gulati teaches all the limitations of claim 1. Sundahl further teaches wherein the processing circuitry is further configured to acquire the use aspect information input according to user operation  (see Fig. 6, increments time the display is in operation effectively logging usage data)..

Regarding claim 8, Sundahl in view of Aisaka and Gulati teaches all the limitations of claim 1. Sundahl is not relied upon to teach wherein the use aspect information acquired by the processing circuitry includes information of an equipment installation environment.
However, Aisaka teaches wherein the use aspect information acquired by the processing circuitry includes information of an equipment installation environment (See Para. 27 and 28 temperature and ambient light sensors).
It would have been obvious to a person of ordinary skill in the art to modify the display of Sundahl with the sensors of Aisaka for reduced power consumption (see Para. 4).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694